Filed 8/16/22 P. v. Salas CA2/6
Opinion following transfer from Supreme Court

NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 THE PEOPLE,                                                  2d Crim. No. B301365
                                                           (Super. Ct. No. 2008006111)
      Plaintiff and Respondent,                                 (Ventura County)

 v.                                                           OPINION ON REMAND

 ALEJANDRO SALAS,

      Defendant and Appellant.



      Alejandro Salas appeals from a postjudgment order
granting in part and denying in part his motion for resentencing
under Penal Code1 section 1172.6 (former § 1170.95)2. In 2010, a
jury convicted Salas of second degree murder (§ 187, subd. (a))


         1 All   statutory references are to the Penal Code.

        Effective June 30, 2022, Penal Code section 1170.95 was
         2

renumbered section 1172.6, with no change in text (Stats. 2022,
ch. 58, § 10).
and three counts of attempted murder (§§ 187, 664). The jury
also found true gang and firearm enhancement allegations as to
all four counts. (§§ 186.22, subd. (b)(1), 12022.53, subds. (d),
(e)(1)). Salas was sentenced to an aggregate term of 128 years
and 8 months to life in state prison.
        In January 2019, Salas filed a petition for resentencing
under section 1172.6. Following an evidentiary hearing, the
court found Salas was entitled to relief on his conviction of second
degree murder, vacated the true findings on the gang and firearm
use allegations as to that count, and redesignated the conviction
as a conviction for conspiracy to commit a battery (§ 182, subd.
(a)(1)). The court then resentenced Salas to an aggregate term of
75 years to life plus 14 years and four months in state prison.3
        In appealing, Salas contended the court erred in finding he
was ineligible for resentencing as to his convictions for attempted
murder. He also contended the court erred in concluding that
Senate Bill 620–which amended the law to give trial courts the
discretion to strike or dismiss section 12022.53 firearm
enhancements in the interests of justice pursuant to section
1385–did not give the court the authority to strike the charged
enhancements and instead impose lesser uncharged statutory
enhancements. Finally, he claimed the matter must be
remanded for resentencing because the court was unaware of its

      3 Appellant was convicted of attempted murder on counts
10, 11, and 12. On count 10, the court sentenced him to the
upper term of 9 years, plus 25 years to life for the firearm
enhancement. On counts 11 and 12, appellant was sentenced to
consecutive terms of two years and four months (one-third the
midterm) plus 25 years to life for the firearm enhancements. On
the redesignated offense of conspiracy to commit a battery, the
court imposed a consecutive eight-month prison term.




                                 2
discretion to impose concurrent rather than consecutive terms on
the firearm enhancements imposed under section 12022.53,
subdivision (d).
       In a January 2021 unpublished decision affirming the
judgment, we concluded that (1) relief under section 1172.6 was
not available to those convicted of attempted murder rather than
murder; (2) the trial court did not have the authority to strike the
charged enhancements and instead impose lesser uncharged
enhancements; and (3) the court did not have the discretion to
imposed concurrent terms on the firearm enhancements. (People
v. Salas (Jan. 4, 2021, B301365) [nonpub. opn.].) Salas petitioned
the California Supreme Court for review on the first two issues.
The court granted review on both issues and held the case along
with numerous similar cases. While the matter was pending, the
Governor signed into law Senate Bill No. 775 (Senate Bill 775),
which amended section 1172.6 to expand eligibility for
resentencing to persons convicted of attempted murder. (Stats.
2021, ch. 551.) Our Supreme Court also held that in the
circumstances presented here, trial courts have the discretion to
strike firearm enhancements and impose lesser uncharged
statutory enhancements. (People v. Tirado (2022) 12 Cal.5th 688,
692 (Tirado).)
       On May 18, 2022, the California Supreme Court
transferred the case back to this court with directions to vacate
our prior decision and reconsider the matter in light of Senate
Bill 775 and Tirado. (People v. Salas (May 18, 2022, S266966)
[2022 Cal. Lexis 2834].) In supplemental briefing, the People
concede that as to the attempted murder convictions the matter
must be reversed and remanded for further proceedings under
section 1172.6, subdivision (c). The People further concede that




                                 3
the matter must be remanded for resentencing in accordance
with Tirado. We shall accordingly reverse and remand for
further proceedings.
                     STATEMENT OF FACTS
       The relevant facts are derived from our 2013 unpublished
opinion affirming the convictions of Salas and codefendants Lino
Hernandez and Alvino Joe Hernandez. (People v. Hernandez et
al. (June 24, 2013, B229363 [nonpub. opn.].) “Lino, Alvino and
Salas are members of Colonia Chiques (Colonia). Colonia claims
a large section of Oxnard as its territory. Lino, Alvino and Salas
were known as Veneno, Flaco and Barbs, respectively.”
       “Oxnard Police Department Sergeant Christopher Williams
testified as the primary prosecution gang expert witness at trial.
. . . Williams explained that gang members gain respect and
power in their gang by committing violent crimes. Gangs honor
members who are killed ‘for their cause’ as ‘fallen soldiers.’
Colonia was ‘one of the most violent’ gangs in Ventura County.”
       “In 2006, Alvino lived with his family in an apartment
building at 2011 North Ventura Road in Oxnard (2011 building),
north of the traditional Colonia territory. Salas and his family
also lived in that building. The murder and attempted murders
occurred in the courtyard of another building on the same block,
at 2045 Ventura Road, where victim Abraham Lopez lived with
his brothers Moises Lopez and Hector Lopez (Lopez building, or
Lopez apartment). The 2011 building and the Lopez building are
416 feet apart.
       “Abraham and Hector belonged to a tagging group called
‘DSK,’ which had about 20 members. . . . Moises associated with
DSK. Their oldest brother, 29-year-old Octavio Lopez, lived
nearby and often visited the Lopez apartment, but he was not a




                                4
DSK member or associate. [¶] DSK was mainly devoted to
‘tagging’ property with its graffiti. It also defaced other groups’
graffiti. DSK sometimes fought against other tagging groups.
Some DSK members owned and carried weapons.”
       “DSK member Richard Gonzalez grew up in Colonia
territory. Colonia members once jumped Gonzales, while he sat
on his porch, in retaliation for his tagging in Colonia territory.
Colonia members also jumped Moises at McDonald’s when he
wore a White Sox baseball cap like those worn by Southside
Chiques, one of Colonia’s rival gangs. Salas, Alvino and other
Colonia members drove to the home of DSK Johnny Rocha and
stood outside yelling at him. Colonia members also gathered
outside the Lopez apartment and yelled at its occupants.
       “In 2006, Salas, Alvino, Andy Sanchez (Panda) and other
Colonia members regularly congregated at the Lopez building
mailbox area. That made Hector feel intimidated when he went
to get his mail. DSK and Colonia members crossed out each
other's graffiti near the Lopez building.
       “On May 5, 2006, Gonzalez went to a party at the Lopez
apartment. During the party, two Colonia members, including
Panda, jumped DSK member Jose Delgadillo (Ohno) in the alley
behind the Lopez building. After Gonzalez said, ‘one on one,’
Panda fought Ohno, while the other Colonia member fought
Gonzales. Ohno knocked out Panda’s tooth.
       “Sometime later, before September 2006, Colonia and DSK
arranged for Panda and Ohno to fistfight again, ‘to stop
problems.’ Alvino and Salas accompanied Panda to the alley
behind the Lopez building. Panda and Ohno had just started
fighting when two more Colonia members arrived, armed with
aluminum baseball bats. Abraham, Moises, Hector and his friend




                                5
Ralph, and a teenager were there. Abraham or Moises yelled
something like, ‘I thought this was supposed to be a fistfight.
You guys bring weapons.’ Alvino held a knife against the
teenager and said, ‘Well, grab your own bats.’ Hector said, ‘Let
him go.’ A Colonia member struck Moises with a bat, which
Moises grabbed and held. Ralph picked up a stick. Things ended
when Alvino pushed the teenager toward Hector.
      “In early August 2006, the ongoing conflict with Colonia led
Abraham to acquire a .380-caliber handgun (.380). Gonzalez
acquired a .357-caliber handgun (.357). Hector moved to Arizona
in August 2006, to avoid the escalating Colonia–DSK conflicts.”
      “September 4, 2006, was Labor Day and Gonzalez’s 21st
birthday. He spent the day shopping with Octavio and Moises.
Octavio drove them back to the Lopez building in the late
afternoon. Salas approached Octavio’s car. When Octavio
stopped the car, Salas said he wanted to arrange a fistfight
between a Colonia member and ‘Johnny.’ Octavio agreed to help
arrange it. Gonzalez, Moises and Octavio went to the Lopez
apartment, and drank beer.
      “Moises’s girlfriend, Michele White, drove to the Lopez
building at around 6:30 p.m. on September 4, 2006, to retrieve
her game console from Moises. White saw Salas’s brother-in-law,
Alonzo Hernandez, make a crude gesture at Moises while she was
outside with him. Salas, Alvino, and Lino then approached
White and Moises. Moises called his brothers to warn them that
they were there, and asked them to bring a gun.
      “Moises and White entered the courtyard from the alley.
Salas, Alvino, and Lino followed and surrounded them. . . . [¶]
Octavio, Abraham, Moises, and Gonzalez went downstairs and
entered the courtyard. Gonzalez, who was right-handed, carried




                                6
a beer in his right hand. He had a gun in his waistband, under
his shirt. Moises told White to go upstairs. White started to
walk toward Ventura Road but turned back after Lino said,
‘Where are you going? It’s all right. Nothing’s going to happen.’
White stopped in the northeast section of the courtyard, just
north of the central walkway that led to Ventura Road. The DSK
and Colonia members were closer to the alley, at the west end of
the courtyard.
      “Octavio and Abraham were in the southwest section of the
courtyard, facing Lino and Alvino, who were a couple of feet north
of them. Lino and Alvino each hid a gun beneath his sweatshirt.
Octavio wore shorts, a t-shirt, and flip-flops. Gonzales was a foot
or two behind Octavio and Abraham. Moises had moved to the
northwest section of the courtyard, east of Alvino and Lino.
      “Addressing Octavio, Lino said, ‘My carnal [brother] wants
you to keep his name out of your fucking mouth.’ He asked
Octavio, ‘Who is going to get down [fight]?’ Octavio responded
that he was willing to fight, as long as no weapons were used.
Pointing at Lino’s sweatshirt (which then covered a semi-
automatic TEC-9 “machine gun” with an attached clip), Octavio
asked, ‘What's that you got there?’ Lino pulled out the TEC-9
and started firing immediately. Alvino pulled out a nine
millimeter Makarov handgun and fired it. Several shots hit
Octavio, and he fell.
      “When the shooting started, Gonzalez dropped his beer can
and started to run away. Seven shots hit him, and he fell.
Gonzalez then aimed his .357 toward Lino, fired several times,
and tossed it in the bushes. White was still in the northeast
section of the courtyard, when a bullet struck her leg. She fell
and lay still.




                                 7
       “After Lino and Alvino started shooting, several bullets hit
Abraham. He fell, loaded his .380, and fired it. While Abraham
was down, Alvino pistol-whipped and shot him in the face.
Alvino took Abraham’s .380 and ran away with Lino.
       “Oxnard Police Department Officer Jeffrey McGreevy was
working on September 4, 2006. He heard gunshots at
approximately 6:50 p.m. and arrived at the Lopez building
minutes later. McGreevy found Octavio, Abraham, White, and
Gonzalez lying in the courtyard. Octavio was not responsive, and
lay face down with blood pooling under his head and chest. There
was a beer can near Gonzalez. Moises was also there, trying to
help Octavio. When McGreevy asked Abraham, Moises,
Gonzalez, and White if they knew who the shooters were, they
refused to answer or said they did not know. [Fn. omitted.]
       “Police at the crime scene recovered 21 expended casings
from a semi-automatic TEC–9 weapon; an expended casing from
a nine millimeter Makarov handgun; two expended casings and
one misfired bullet from a .380 caliber handgun; and six
expended casings from a .357 revolver. They found a .357 near
the spot where McGreevy found Gonzalez. [Fn. omitted.]
       “Several days later, an officer stopped a car in Oxnard.
Alvino and his family were in the car, which contained a Makarov
handgun; a TEC–9; a nine millimeter magazine with live rounds;
and a TEC–9 magazine. Analyses connected those weapons to
evidence from the Lopez courtyard and the shooting victims.
       “Octavio died within minutes of receiving four gunshot
wounds. Bullets pierced his carotid artery and aorta. The
surviving victims required hospitalization and extensive
treatment, including surgery. Abraham lost an eye and suffered
other wounds in his chest, shoulder, forearm, face, legs, and




                                8
buttocks. Two bullets remain in his head. Gonzalez suffered
permanent, disabling nerve damage, lost the ability to move his
left foot, and needed a leg brace. Bullets remain in his right shin.
White suffered a gunshot wound that pierced an artery and left
numbness in her left leg.
       “Police officers interviewed Lino on September 26, 2006,
and Salas on October 4, 2006. Both men denied that they were in
Oxnard at the time of the shootings. Each man claimed he no
longer associated with Colonia. Salas denied knowing DSK
members Abraham, Octavio, Moises, Neil Glass, or their fellow
DSK member, Johnny Rocha. Salas initially denied knowing
Alvino and Lino, then said he knew them vaguely. Lino claimed
that he had not handled a TEC–9 in several years.
       “Officers recovered Abraham’s .380 from a Camarillo home
where Lino reportedly lived. Police again interviewed Lino on
February 26, 2007. When they advised him that the TEC–9
contained his DNA, he did not admit he used it, or offer any
explanation. He did admit he owned the .380 handgun. Upon
learning it had fired casings recovered from the shooting scene,
he said he often loaned it to others. He refused to identify the
person who returned the gun to him after Labor Day. He still
denied any involvement in the shooting.
       “Officers re-interviewed Salas on January 14, 2008. He
again denied that he was in Oxnard on Labor Day and claimed he
did not associate with Colonia. Elizabeth Aragon, the mother of
Anna Hernandez (Salas’s girlfriend) initially told officers that
Salas was with her family in Bellflower on Labor Day. She later
disclosed that Salas had not been with them, and that Anna had
pressured her to provide a false alibi to help Salas.”




                                 9
       “Alvino testified on his own behalf. He said it is hard for
him to ‘see even with the glasses’ because he has ‘keratoconus in
[his] left eye and [an] astigmatism in [his] right eye.’ He
admitted prior robbery and weapon possession convictions.
Alvino had belonged to Colonia for many years. He always
carried a firearm when he left home, because he anticipated he
could encounter a rival at any time, and such encounters can
easily erupt into deadly violence.
       “Alvino testified about the second Ohno–Panda fistfight.
Alvino, Salas, and Panda met Abraham, Moises, Glass, Gonzalez
and Ohio in the alley behind the Lopez building. Just after
Panda and Ohno started fighting, two more Colonia members
arrived; one of them held a baseball bat. After a ‘little ruckus’
erupted, someone from DSK, possibly Gonzalez, said ‘grab a cuete
[gun].’ Alvino pulled out a knife, grabbed Ohno, and threatened
to stab him. Alvino did not see any DSK member with a weapon.
Alvino also testified that on another occasion, he saw DSK
members and heard gunshots ‘a couple minutes later.’
       “According to Alvino, on Labor Day, September 4, 2006, he
was drinking with Lino, a Colonia member named Herbie, and a
Colonia associate named Abel when Salas called him. Salas said
there was going to be a fight between a Colonia member and a
DSK member, and asked Alvino to provide ‘back up.’ Alvino
assumed Salas would be fighting.
       “Approximately 90 minutes after receiving Salas’s call,
Alvino, Lino, and Abel rode with a man named ‘Loc’ to a home
near Salas’s apartment. Alvino was carrying the TEC-9 and the
Makarov. Because of recent DSK–Colonia incidents, Alvino
anticipated that DSK members would be armed. They met with




                               10
Salas and Panda for about 20 minutes in an alley. Alvino gave
Lino the TEC–9.
       “Carrying their weapons, Lino and Alvino started walking
toward the Lopez building, followed by Salas and Abel. Alvino
and Lino encountered Moises and White in the alley. Lino
greeted White. Moises and White moved into the courtyard.
Alvino and Lino followed and ‘crowded around’ them.
       “Alvino saw Abraham and Octavio in the courtyard.
Gonzalez came downstairs. He was drinking a beer. Lino spoke
to Octavio, but Alvino could not hear what they said. Alvino had
been ‘picking’ at his waistband and Octavio asked what was in
his waistband. Alvino then ‘got scared’ when he saw Gonzalez
‘reaching toward his hip.’ He recalled that during the last Ohno–
Panda fistfight, Gonzalez had said, ‘grab a cuete [gun].’
       “Before Gonzalez or anyone with DSK displayed a firearm,
Alvino pulled out his gun, started shooting, and struck Gonzalez
once. Alvino’s gun then jammed and Lino started shooting.
Abraham and Gonzales fired their guns. Alvino saw Abraham
lying on the ground, aiming a gun at Lino. Alvino ran to
Abraham, pistol-whipped him, and took his .380.
       “No bullets hit Alvino or Lino. They ran from the courtyard
and Loc immediately drove them to their cousin Terry’s house in
south Oxnard. Alvino hid the TEC-9 and Makarov under the
floorboards of Terry’s house. Alvino later retrieved the weapons,
with the intention of disposing of them. He threw away his
clothing so the police would not find it.
       “The defense called several witnesses to describe
statements made by prosecution witnesses that were contrary to
their trial testimony. Oxnard Police Department Sergeant Terry
Burr testified that Gonzalez previously told officers that the




                               11
Colonia members actually were looking for Rocha on the day of
the shooting. Because Rocha was not then at the Lopez
apartment, Gonzalez and his friend went downstairs to confront
the Colonia members. On the day of the shooting, White told
Burr she had known Abraham for years, and she had no current
relationship with anyone living at the Lopez apartment.”
                            DISCUSSION
       In a supplemental brief, the People concede that a reversal
and remand on Salas’s section 1172.6 petition is required. We
accept the People’s concession.
       In 2018, the Legislature enacted Senate Bill No. 1437,
which eliminated liability for murder under the natural and
probable consequences doctrine. That doctrine provides that “‘[a]
person who knowingly aids and abets criminal conduct is guilty of
not only the intended crime [target offense] but also of any other
crime the perpetrator actually commits [nontarget offense] that is
a natural and probable consequence of the intended crime.’”
(People v. Medina (2009) 46 Cal.4th 913, 920.) “‘By its very
nature, aider and abettor culpability under the natural and
probable consequences doctrine is not premised upon the
intention of the aider and abettor to commit the nontarget offense
because the nontarget offense was not intended at all. It imposes
vicarious liability for any offense committed by the direct
perpetrator that is a natural and probable consequence of the
target offense.’” (People v. Chiu (2014) 59 Cal.4th 155, 164,
superseded by statute as stated in People v. Lewis (2021) 11
Cal.5th 952, 929.)
       Senate Bill 1437 enacted section 1172.6, which “amend[ed]
the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that




                               12
murder liability is not imposed on a person who is not the actual
killer, did not act with the intent to kill, or was not a major
participant in the underlying felony who acted with reckless
indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f);
People v. Gentile (2020) 10 Cal.5th 830, 842, superseded by
statute as stated in People v. Birdsall (2002) 77 Cal.App.5th 859,
864.)
       Prior to the enactment of Senate Bill 775, the Courts of
Appeal were split on whether Senate Bill 1437 applied to
attempted murder. Senate Bill 775 resolved this split of
authority by amending Senate Bill 1437 to explicitly afford relief
to persons convicted of attempted murder and manslaughter.
Senate Bill 775’s amendments to section 1172.6 became effective
January 1, 2022. Salas’s appeal from the denial of his
resentencing petition was not final as of that date, so he is
entitled to the benefit of the new provisions in section 1172.6.
(People v. Porter (2022) 73 Cal.App.5th 644; § 1172.6, subd. (g).)
Accordingly, we shall remand for the trial court to reconsider
whether Salas has stated a prima facie for relief on his attempted
murder convictions under section 1172.6, subdivision (c), as
amended January 1, 2022. We express no opinion on how the
petition should ultimately be resolved.4


      4 We reject Salas’s claim that he is entitled to a remand
with directions that the trial court either grant his resentencing
petition as to the three attempted murder counts, or issue an
order to show cause and set an evidentiary hearing under
subdivision (d) of section 1172.6. The court’s prior finding that
appellant had failed to make a prima facie showing for section
1172.6 relief on his attempted murder convictions, as set forth in
subdivision (c), was based on the now-invalid conclusion that




                                13
      We also accept the People’s concession that on remand
Salas is entitled to resentencing pursuant to Tirado. At his prior
resentencing, the court indicated it did not have the discretion to
strike the section 12022.53, subdivision (d) enhancements and
instead impose lesser uncharged statutory enhancements.
Tirado holds otherwise, so a remand for resentencing is required.
Again, we express no opinion on how the trial court should
exercise its discretion in resentencing appellant.5
                           DISPOSITION
      The trial court’s order summarily denying Salas’s section
1172.6 petition as to this attempted murder convictions is
reversed. The matter is remanded for the court to conduct
further proceedings in accordance with section 1172.6,



attempted murder is categorically excluded from the statute.
Moreover, the prior evidentiary hearing was based solely to the
murder count and the record of conviction. If on remand the
matter proceeds to an evidentiary hearing under subdivision (d),
the People will be entitled to present new and additional evidence
to meet their burden of proving Salas acted with the requisite
malice in committing the attempted murders. Under the
circumstances, a remand for further proceedings at the prima
facie stage of the proceedings is appropriate.

      5 There is no merit in Salas’s claim that if the court chooses
to reimpose the section 12022.53, subdivision (d) enhancements
at resentencing, it has the authority to order that those
enhancements run concurrently rather than consecutively to each
other. The court had no such authority because it imposed
consecutive terms on the underlying substantive offenses.
(People v. Oates (2004) 32 Cal.4th 1048, 1066; People v. Mustafaa
(1994) 22 Cal.App.4th 1305, 1311.)




                                14
subdivision (c), and to resentence appellant in accordance with
Tirado, supra, 12 Cal.5th 688.
      NOT TO BE PUBLISHED.




                                     PERREN, J.6


We concur:



      GILBERT, P. J.



      YEGAN, J.




      6 Retired  Associate Justice of the Court of Appeal, Second
Appellate District, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                15
                     Derek Malan, Judge
              Superior Court County of Ventura
               ______________________________

      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Rob Bonta, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Senior Assistant Attorney General, Charles S. Lee,
Chung L. Mar, Amanda V. Lopez, Deputy Attorneys General, for
Plaintiff and Respondent.